Citation Nr: 1139148	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-20 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for bilateral hearing loss prior to June 10, 2010, on an extraschedular basis.  

2.  Entitlement to an initial rating greater than 10 percent for bilateral aphakia.  

3.  Entitlement to service connection for a back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to December 1948.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In October 2009, the Board remanded issues of service connection for a lumbar spine disorder and residuals of polyneuritis, increased rating for aphakia, and an increased rating on an extraschedular basis for hearing loss for additional development and due process concerns.  In February 2011, service connection was awarded for residuals of polyneuritis.  See February 2011 rating decision.  Thus, that issue is no longer for appellate consideration.  

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2009.  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that the Veteran raised claims of service connection for a right knee disorder and right shoulder disorder, a claim of clear and unmistakable error (CUE) in a July 1985 rating decision that denied service connection for residuals of polyneuritis, and a claim of an earlier effective date for the award of service connection for hearing loss and that the Board previously referred the matters for the appropriate development in its October 2009 decision.  Review of the file does not indicate that any development was conducted on the matters, however.  Thus, the matters are again REFERRED to the RO for the appropriate action.



REMAND

Further development is needed on the claim of entitlement to an extraschedular rating for hearing loss.  In an August 2011 rating decision, the RO increased the schedular rating to 30 percent, effective June 10, 2010, and indicated that the matter was referred to the Director, Compensation Service, for extraschedular consideration.  The result of this referral (i.e. the Director's decision) is not of record, however.  As the Director's response is pertinent, it must be obtained.  

Further development is needed on the claim of entitlement to an increased initial rating for aphakia.  A June 2011 VA addendum report suggests that a VA ocular examination was conducted in May 2011.  The results of that examination are not associated with the claims file, however.  As this record is pertinent, it must be obtained.  

Further development is also needed on the claim of service connection.  Specifically, an opinion is needed to determine whether the Veteran's low back disorder is related to service.  The Board acknowledges that the record includes an opinion from a VA examiner.  The Board finds the opinion is of limited probative value, however, because the examiner did not adequately address whether the Veteran's low back disorder was causally related to service, notably the in-service episode where the Veteran had to parachute out of his plane.  

Finally, it appears there are outstanding medical records, VA and private, that should be requested and, if available, obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, relevant VA treatment records, notably those dating after October 15, 2001, and associate them with the claims file. 

2.  Ask the Veteran about the existence of any outstanding private treatment records, to include those associated with the treatment by Dr. P., optometrist.  Request any reported records.  Associate any received records with the claims file.  Inform the Veteran if any records are not available.  

3.  Obtain the May 2011 VA eye examination record and associate it with the claims file.  

4.  Obtain a response from the Director, Compensation Service as to whether an extraschedular rating is warranted for bilateral hearing loss, and associate it with the claims file.  

5.  Afford the May 2010 VA spine examiner the opportunity to supplement his report.  The examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disorder is causally related to his military service, to include the in-service incident where he had to parachute from a burning plane.  

Complete rationale for any opinion expressed should be provided, preferably with discussion of the in-service history of parachuting to a "good landing" and the negative history as to recurrent back pain in November 1972.  If the May 2010 VA examiner is unavailable or determines that another examination is needed, schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.  

6.  Thereafter, readjudicate the appellant's claims of service connection and increased rating for aphakia.  Also readjudicate the claim of increased rating for hearing loss on an extraschedular basis.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

